HaNdy, C. J.,
delivered the following dissenting opinion:
I am unable to agree with the views taken in the opinion of the majority of the court in this case, in relation to the'jurisdiction of the Hon. George T. Swann, special judge, over the subject-matter of the contract sought to be enforced, and as to the propriety of reversing the decree, on that ground; and-1 will state very briefly the reasons of my dissent from those views.
It is conceded that there was a sale of seventy-five bales of cotton, that the purchase money was paid, and that the vendor, the appellant, entered into a contract in writing to deliver the cotton at a specified place; and this bill was filed for the purpose of enforcing a specific performance of that contract. In the court below, no objection appears to have been made, either by demurrer, or in the answer, or by motion to dismiss, on the ground that it was not a case within the jurisdiction of the court; and the defence was placed wholly on the ground that, upon the facts and special grounds of defence set up in the answer, the appellee was not entitled to recover, either at law or in equity. The question of jurisdiction appears to have been raised for the first time in this court.
If the objection was, that the court had not jurisdiction of *148tbe sitbjeePmatter of tbe specific performance of contracts for tbe sale and delivery of personal property, wilder any state of circumstances, it is true tbat that objection might be taken, and should be entertained, at any time in tbe progress of tbe cause, either in tbe court below, or in this court, by pleading, motion to dismiss, or assignment of error, on tbat ground. But that position has not been contended for in tbe argument here, and it is clear tbat it could not be maintained; for tbe books are full of cases in England and in this country, and especially in more recent times where specific performance has been enforced, of contracts for tbe performance of acts in relation to personal property, and for tbe transfer or delivery of chattels, and where decrees have been rendered for compensation in damages in default of performance, under special circumstances. These cases are numerous and familiar to tbe profession, and need not be here enumerated or commented on.
But tbe objection urged here, and sustained by tbe opinion of tbe majority of tbe court, is, tbat tbe facts of tbe case, as developed by tbe evidence, showed tbat it was not a proper one for tbe exercise of tbe jurisdiction of a coru’t of equity; tbat tbe court below exercised its jurisdiction erroneously, in tbe case made by tbe proofs. It was, then, mere error in the court below in tbe particular case, and not want of jurisdiction of tbe subject-matter.
It is a just and salutary rule, constantly acted on in this court, not to entertain assignments of error here, and reverse judgments upon points not made in tbe court below. Parties are required to state their cases by their pleadings in tbat court, whether at law or in equity. On tbat, and on tbe legitimate steps appearing, by tbe record, to have been taken in the court below, tbe case presented here must stand or fall. And this court acts upon tbe just and reasonable presumption, when a new point is raised here, that, if the objection bad been made below, it might have been properly met, if, indeed, under any conceivable state of circumstances, it might have been obviated. Thus, if tbe court below had jurisdiction of tbe subject-matter, under any possible state of circumstances, and tbe case turned, under tbe *149pleadings, upon grounds which, conceded the jurisdiction, by placing the defence on points independent of it, it will be presumed that the particular facts justifying the exercise of the jurisdiction existed, and could have been proved, had it been proper or necessary to make the proof under the issues made by the pleadings. Any other rule would work surprise and great injustice to parties in this court; and this court would occupy the attitude of deciding a case not made by the parties, possibly to the irremediable prejudice of one of them, and upon grounds which were conceded or pretermitted by the opposite party in the court below, and which might have been obviated if duly presented there.
I think, therefore, that it is not proper to hold that the peculiar circumstances did not exist in this case to justify the exercise of the jurisdiction, which, upon general principles of equity jurisprudence, a court of equity may exercise in relation to contracts for personal property, either as authorizing a decree of specific performance, or compensation in damages.
It is, undoubtedly, well established as a matter of general equity jurisdiction, that courts of equity will not decree specific performance of contracts in relation to personal property, or compensation in damages for their non-performance, unless under peculiar circumstances, showing that the remedy at law is not complete and adequate. But it appears to me manifest that the edict of the provisional governor, appointing Judge Swann special judge, and defining his powers, greatly extended and enlarged the ordinary powers of a court of equity in such cases, and were clearly intended to have that effect.
In determining the extent of the authority thus conferred, we must take into consideration as well the circumstances which led to the establishment of the special court — which, are matters of public notoriety as events in the history of the times —as what was done by the provisional governor in making the appointment.
When the provisional governor assumed the functions of his office, there was a total subversion of the State governdnent, in its executive, legislative, and judicial departments, and the only *150semblance of government in the State, was that of arbitrary military rule. A state of lawlessness was the consequence, not only in tbe acts of many of our people proceeding from tlie prevailing state of confusion, but in the course pursued by the military officers in thew mode of administering law and acting on the civil rights of the people. In all cases of wrongs, the military tribunals were the only resort. When horses, mules, or cotton, which were the principal subjects of contention, were taken or interfered with, whether justly or not, application was made to the commanding general; and, without notice to the adverse party, and on ex pa/rte showings, the most summary orders were made and enforced by the most stringent process known to martial law. This was particularly the case in regard to cotton. Owners of cotton, who had sold it to j)™’chasers during the war, obtained orders and guards to prevent purchasers from talcing possession of it, and owners were frequently dispossessed of it by purchasers by the same process; and, by these means, grievous wrongs were done to both parties, insomuch that it was a crying evil in the land.
After the provisional governor entered on the duties of his office, he was applied to in numerous cases, by the parties aggrieved by Such order's, for relief, and in many other cases, for the purpose of settling such disputes between the parties ; and, in order to provide tribunals for adjusting such controversies, he ordained that the replevin law of the State, giving jurisdiction to justices of the peace in all actions of replevin, should be in force — which was intended to furnish a remedy for the recovery of horses, mules, and other specific chattels — and he appointed Judge Swann special judge, with special reference to contracts in relation to cotton, which had been a fruitful source of strife before, the commanding general and the provisional governor.
The end intended by this appointment unquestionably was, to provide a tribunal which should settle all disputes between planters and purchasers, in relation to contracts for the sale and delivery of cotton. That was the pressing evil which called for interposition, and there was no judicial tribunal in the State to *151settle suck disturbing contentions. TJnder these circumstances Judge Swann was appointed by an order in these words :■
“ I, William L. Sharkey, provisional governor of the State of Mississippi, do'hereby appoint said George T. Swann to the office of special judge, with equity jurisdiction in all contracts for cotton or other personal property in this State, with power to proceed in a summary way on petition, to enforce specific performance or rescind contracts, on notice to partiesetc., to appoint a clerk with fees as allowed chancery clerks, to enforce decrees, and to receive prescribed fees in each case.
"What, then, was the extent of the power conferred by the terms of this appointment ?
In the first place, he is appointed “ special judge,” generally, with no restriction of his powers to matters of equity cognizance.
In the second place, he is clothed “ with -equity jurisidiction in all contracts for cotton or other personal property in this State.” Tin's power is not restricted to matters cognizable in a coiut of equity, by the ordinary rules of equity jurisdiction, but, by its very terms, the “ equity jurisdiction” is to extend to “ all contracts for cotton or other personal property.” It conferred a jurisdiction entirely new in a court of equity, and that was “ jurisdiction in all contracts for cotton,” etc., whatever might be their nature or character; and, in calling it “ equity ” jiuisdiction, it must have been intended simply, that the modes of proeeedmg were to be according to the rules prevailing in equity corn’ts. If it was intended to limit the jurisdiction to cases where a court of equity would have had it, according to the ordinary rules of equity jurisdiction practised in such courts, it is plain that such a court would have had no jurisdiction of contracts generally for cotton, as is shown in the opinion of the majority of the court, either to decree its specific delivery, or compensation in damages. According to this view, the order in practical effect conferred nothing, and the jurisdiction, so carefully created, was nugatory. Such a power would have been vain and useless to meet the exigency which called on the provisional governor to institute the court; for the power conferred would not have *152embraced one case in fifty, or perhaps a hundred, requiring judicial interposition. And we are thus led to the strange conclusion, that cm extraordima/ry cov/rt is mst/Hnited, in a great public emergency, and yet is absolutely without yower to gi/oe relief in a single case for which it was created !
The power granted by this clause of the order was a distinct and substantive one, intended to embrace “all contracts for cotton,” and thereby to furnish a tribunal to adjust the various controversies, then rife in the country, in relation to such contracts, whether of an equitable or legal nature; to settle the rights of the parties under such contracts, and administer plenary justice between them, according to the circumstances of each case. And nothing short of this would have met the exigencies and settled the disturbances of the country, which really called the court into existence. Without such power, a vast majority of the cases would not have been relievable in the court, and must have been left to the arbitrary rule of military officers, who seemed by no means loth to use their power in such cases. In the numerous cases that have been brought here from that court, there is scarcely one where a court of equity, on general principles and apart from the order of the provisional governor, would have jurisdiction.
In the third place, the judge is clothed “ with power to proceed in a summary way on petition, to enforce specific performance, or rescind contracts.” This appears to me to be a distinct and substantive branch of the power conferred; or it, at least, was intended to specify two of the particulars only in which the general power granted in the preceding clause was intended to be exercised. But if it be considered as part of the preceding clause, and that both the clauses have reference to the power to enforce specific performance or to rescind contracts, yet it seems to me to be doing violence to the dear language to say, that that jurisdiction was not to be exercised in “ all contracts for cotton,” whether embraced within ordinary equitable rules or not; and that construction would debar the court of the power to settle the controversy in nearly all the cases intended for its adjudication.
*153Tbe court was to proceed, not in the usu^l slow march of chancery courts, but “ in a summary waybecause the emergency arising from hot disputes about cotton contracts was pressing, and required prompt action to remedy the evils existing, and to settle the controversies. And this tends to show that the court was in nowise, intended to be restricted to the ordinary rules governing courts of equity.
A short time after the court had gone into operation, under this order, a supplementary declaration was issued by the provisional governor, stating that, whereas doubts had arisen in the minds of some persons in regard to the extent of the jurisdiction intended to be conferred on Judge Swann, it was thereby “ deela/red, that in decreeing specific performance of contracts in reference to cotton or other property, he has power to make his decrees in the alternative, for the cotton or other property, or for its value if the property itself cannot be had, or has been sold or disposed of — the measure of value to be regulated by the value of the thing at the time suit was brought, with ten per cent, damages.”
It is to be observed, that the “ doubts ” referred to are not mentioned as haying reference to the general powers of a court of equity in relation to contracts for personal property, but to the jurisdiction intended to be conferred by .the first order. This second document then proceeds to declare the power which he had gra/nted under the previous order, not to grant new powers. It is wholly declaratory. It declares that he has, not shall have, power — 1, to make his decrees in the alternative, for the cotton or for its value, if the property itself cannot be had, or has been sold or disposed of; 2, to fix the measure of value at the time of suit brought; 3, to allow ten per cent, damages.
Now, this document had reference to only one branch of the power conferred in the previous order, and it is perfectly clear that it recognizes rules of action by the judge under the previous order, totally unknown to the ordinary rules of equity jurisdiction in cases of specific performance: 1. In allowing a decree in the alternative, for the property or its value. This *154was tbe rule at law applicable to the action of debmue; and it shows clearly that the first order was intended to confer powers unknown to equity proceedings, and to give the powers of a court of law. 2. It allows a decree for specific performance, or the vaikie of the property, “ if it ea/rmot be had, or has been sold or disposed of,” without regal’d to the circumstances under which, or the time when, it has been disposed of. This is in opposition to the well-settled rule in courts of equity; but it is the rule at law. 3. The measure of damages is fixed as to time; and that, likewise, is the rule at law, and follows the action • of deti/wue.
All this is to be done by virtue of the first order, and is embraced under the general power contained in the first clause of that order. But, at all events, it is a broad enlargement of equity power, totally inconsistent with its rules of ordinary jurisdiction; and it shows clearly, that, though the court was to proceed according to the rules of procedure of a court of chancery, yet its essential powers were, by no means, to be circumscribed by the rules of that court. This appears to me to be abundantly clear, from the purposes intended to be accomplished by the appointment of the judge, which would otherwise utterly fail; and from a just interpretation of the orders prescribing his powers. If these orders do not mean this, they mean nothing. And it is worthy of remark that this appears to be the view taken of the subject by almost every member of this bar; for, though the contrary view has been somewhat contended for in this case, yet in none of the cases that have come under my observation here, except one, has the objection been made in the court below, by demurrer, answer, or otherwise— which goes far to show that the opinion of the profession is that it is not tenable.
But, it is said, that this construction would, under the order of the provisional governor, be repugnant to the seventh amendment to the Federal Constitution, which is as follows:
“ In suits at common law, where the value in controversy shall exceed $20, the right of trial by jury shall be preserved, and no fact tried by a jury shall be otherwise reex*155amined in any court of tbe United States, than according to the rules of the common law.”
The argument is, that, under the construction here given, the order would transfer to courts of equity matters properly cognizable at law, and thereby deprive the defendant of the right of trial by jury, to which he was entitled under this article of the constitution. But this view seems to me to be untenable.
1. In the first place, the article has no application to courts of equity, and is expressly confined to suits at common law. Parsons v. Bedford, 3 Peters, 446. Nor does it inhibit the enlargement of the powers of courts of equity by competent legislative authority, so as to embrace matters which were formerly matters of common law jurisdiction.
2. But the provision of the constitution is not applicable to the state of things existing here when this court was established, when there was no established civil government here, and no Federal courts under the regular action of the Federal Government. As has been shown in the ojfinion of the majority of the court, this special court, of equity was an emanation of military power, in the abnormal political condition in which the State was then placed; and it would appear, that the rules for the ordinary action of the Federal Government were not applicable to such a state of things. The right under consideration could have had no reference to a state of war or of military occupation, which was the condition of this State when this court was established. It did not apply when General Kearney was acting as governor of New Mexico, and organized a government there; nor when General Quitman was acting as governor of Mexico. The power to appoint such a governor is not reconcilable with the constitution, under the regular civil action of the government, and is justified solely on the ground of necessity, as a military act, of temporary duration, and in order to restore the regular establishment of the Constitution and laws of the United States in the State. The powers and acts of the provisional governor must be of the same character, and be tested by the same principles. Hence the military authority by which the provisional governor was appointed, and under *156wbicb be was acting, must do acts irreconcilable with tbe constitution and laws, during tbe period of temporary military occupation of tbe State; because, in sucli circumstances, tbe regular civil action of tbe government bad become impracticable. Upon no other ground can either tbe appointment of tbe provisional governor, or any act done by him, be justified. Hence be was clothed with tbe extraordinary power wbicb be. exercised in this instance, wbicb must be presumed to bave received tbe sanction of the President.
If, therefore, tbe view of tbe majority of tbe court — that tbe enlarged judicial powers conferred on Judge Swann, by tbe provisional governor, cannot be sustained because such powers are in conflict with tbe constitution — be correct,. tbe objection equally applies to tbe appointment of tbe provisional governor, and to bis act in appointing Judge Swann, wbicb must likewise be unconstitutional; and thus tbe argument would destroy tbe position taken by tbe majority of tbe court, that the appointments of tbe provisional governor and Judge Swann were valid. Por, if tbe provisional governor bad no power to confer extraordinary authority on Judge Swann, tbe President of tbe United States bad, for tbe same reason, no power to appoint tbe provisional governor, without warrant in tbe constitution; and tbe whole fabric wbicb has been erected on that appointment would fall. But if the extraordinary powers exercised by one be valid, so must those of tbe other; and, indeed, they both depend on tbe same principle — tbe necessity of the extraordinary measures as the means of restoring tbe Constitution and laws of tbe United States by miUtary authority, and of restoring civil government in this State.
But whether this action of tbe provisional governor is valid or not, under tbe Constitution of the United States, I think it received tbe sanction of tbe State Convention, in August, 1865, and was adopted into our judicial system.
If that be true, it obviates tbe objection that tbe powers which, as I think, were conferred on Judge Swann by tbe provisional governor, were in violation of tbe Pederal constitution, and void; because tbe provision of tbe constitution referred to is applica-*157e onW to the courts of the Federal Government, and in its OTQTse of-admmistratidn.
The language of the ordinance of the convention is as follows : “ Be it ordained, that the special courts of equity heretofore, and that may be hereafter, established in this State by the provisional governor thereof, be and the same are hereby recognized to be in existence; but that, in all cases, the right and benefit of exceptions, bills of exceptions, writs of error, supersedeas and appeals from said court or courts, to the High Court of Errors and Appeals, for the revision and judgment of the latter court, shall be and are hereby secured to any party litigant in said court or courts as is now provided for,” etc., for the chancery and circuit courts of the State; “ and said Court of Errors and Appeals shall take cognizance and jurisdiction of such cases, as in case of appeal and writ of error from the chancery and circuit courts of this State: Provided, that such special courts, and the proceedings had therein, after the courts known to the constitution and laws of this State are established, shall not be recognized beyond the then unfinished and instituted business therein,” etc.
Thus the Special Court of Equity, as it is denominated by the ordinance, is “ recognized to be in existence,” by the lyghest authority in this State; that is to say, it is recognized as exist-. ing as a legal court, and is made a part of our judicial system. This phraseology, it is true, is somewhat singular, as is the case in several other instances in the ordinances of that body; but its legal import is not to be mistaken. It recognizes the court as an established judicial tribunal, and of course adopts it with the powers appertaining to it as it was instituted; for the powers conferred on it would necessarily follow it, unless negatived or qualified by something in the ordinance; and there is nothing having such an effect in it. It provides for all steps necessary to connect it with this court, in the same manner as the regularly constituted courts, under the constitution.
It seems to me, this is manifestly a recognition of the court by the convention, as a legal court, with all the powers conferred on it by the provisional governor, as completely as if it *158bad been, in positive words, declared to be one of the jeS^ai courts of the State, for the time limited for its duratio-iy^HK^j
The fact that this ordinance was not incorporated into the amended constitution, as promulgated by the convention, whilst other amendments, made at the same time, were incorporated and published, does not show that this ordinance was not intended to have the Ml force of adopting this court as a legal tribunal of the State, for the period of its duration. For this ordinance expressly adopted the court only as a temporary measure, and for a short period; and the others referred to are amendments of a permanent character, affecting the general powers of the government.
I agree with the opinion of the majority of the court, as to the validity of the appointment of Judge Swann, and also with the opinion that, on the merits of this particular case, the decree should be reversed and the bill dismissed.